DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmission wheel set, the first angle, and the second angle must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In Lines 14-15, “each drive assembly is connected to a corresponding leg assembly to drive 15the leg assembly to be lifted or pressed down” should read “each drive assembly is connected to a corresponding leg assembly to drive 15the corresponding leg assembly to be lifted or pressed down”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105235467 A) hereinafter, Li in view of Liu (CN 103661652 A) and further in view of Wang et al. (CN 110126562 A) hereinafter, Wang.
	Regarding claim 1, Li teaches a bionic robot for all terrains (rocker arm suspension difference steering unmanned platform), comprising: a body; 5a plurality of sets of wheeled leg devices arranged at intervals in a front-rear direction, each set of wheeled leg devices comprising two wheeled leg devices arranged symmetrically in a left-right direction, the two wheeled leg devices being arranged on left and right sides of the body (see Figures 1 and 2), respectively, each wheeled leg device comprising a leg assembly and a travel wheel (wheel 9), and a power output shaft of the leg assembly being connected to the travel wheel to drive the travel wheel to 10run (see Figure 1); and a suspension device (suspension rocker arm 6) disposed in the body and connected to at least two sets from the plurality of sets of wheeled leg devices, wherein the at least two sets of wheeled leg devices are located at the foremost end and the backmost end respectively (see Figure 1), the suspension device comprises a plurality of drive assemblies, and each drive assembly (rocker-arm suspension unit mainly controls the motor 1 by suspension adjustment mechanism 2, torsion bar 3, the friction damper 4, the suspension rocker arm 6 and shaft gear 10) is connected to a corresponding leg assembly to drive 15the leg assembly to be lifted or pressed down (see Figures 1 and 2).
	However, Li does not teach that each drive assembly comprises: an electric cylinder and a telescopic rod arranged on the electric cylinder, the electric cylinder being configured to drive the telescopic rod to extend or retract; a damper connected between the body and the leg assembly; and an elastic member fitted over the damper.
	Liu (Figure 1) teaches that each drive assembly comprises: a cylinder (hydraulic cylinder 5) and a telescopic rod (piston rod of the hydraulic cylinder 5) arranged on the cylinder, the cylinder being configured to drive the telescopic rod to extend or retract; a damper (shock absorber 2) connected between the body and the leg assembly (paragraph [0011]); and an elastic member fitted over the damper (paragraph [0017])).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Li’s robot with Liu’s suspension device, doing would provide simple, firm connection, convenient installation and maintenance.
	However, the combination of Li in view of Liu does not teach that the cylinder is electric.
	Wang teaches that the cylinder is electric (electric cylinder 113, Figure 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Li’s device, in view of Wang, with an electric cylinder. Doing so would guarantee the moving precision of each leg, which greatly improves the flexibility of the robot leg.
	Regarding claim 2, the combination of Li in view of Liu and further in view of Wang teaches that the extension of the telescopic rod can drive the leg assembly to be lifted, and the retraction of the telescopic rod can drive the leg assembly to be pressed down (see Liu, paragraph [0011]).
	Regarding claim 3, the combination of Li in view of Liu and further in view of Wang teaches that the leg assembly comprises: a motor (motor 1) provided with a power input shaft; 25a transmission shaft (input shaft of the transmission mechanism 7) connected to the power input shaft to drive the transmission shaft to rotate; a power output shaft connected to the travel wheel to drive the travel wheel to rotate; a leg transmission assembly (casing of suspension rocker arm 6) connected between the transmission shaft and the power output shaft, and comprising: 30a first connection casing and a second connection casing connected and cooperating with each other, and defining a mounting cavity; and 12PIDM3194957USa transmission wheel set (the elbow in transmission mechanism 7 uses a gear transmission, the middle is arranged with one or more than one driven wheel) arranged in the mounting cavity to drive the power output shaft to rotate.
	Regarding claim 6, the combination of Li in view of Liu and further in view of Wang teaches that the plurality of sets of wheeled leg device comprise a first wheeled leg device, a second wheeled leg device, and a third wheeled leg device in sequence from front to rear; a leg assembly of the first wheeled leg device is inclined forward and arranged at a first angle with respect to a vertical direction; a leg assembly of the second wheeled leg device and a leg assembly of the third wheeled leg device are inclined 15backward and arranged at a second angle with respect to the vertical direction (see Li, Figure 2).
	Regarding claim 7, the combination of Li in view of Liu and further in view of Wang teaches that the first angle is al and the second angled is a2, wherein 30°<al<90°, and 90°<a2<150° (see MPEP 2144.05(I)).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
	Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
	"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105235467 A) hereinafter, Li in view of Liu (CN 103661652 A) and further in view of Wang et al. (CN 110126562 A) hereinafter, Wang and further in view of Wang 2 et al. (CN 105235204 A) hereinafter, Wang 2.
	Regarding claim 4, the combination of Li in view of Liu and further in view of Wang teaches the robot of claim 3. However, the combination of Li in view of Liu and further in view of Wang does not explicitly teach that the transmission wheel set comprises a first pulley, a second pulley, and a drive belt; a radial size of the first pulley is smaller 5than a radial size of the second pulley; and the drive belt is connected between the first pulley and the second pulley, the first pulley is connected with the transmission shaft, and the second pulley is connected with the power output shaft.
	Wang 2 (Figures 3 and 4) teaches that the transmission wheel set comprises a first pulley (walking small synchronous belt wheel 21), a second pulley (running big synchronous pulley 31), and a drive belt; a radial size of the first pulley is smaller 5than a radial size of the second pulley; and the drive belt is connected between the first pulley and the second pulley, the first pulley is connected with the transmission shaft (walking output shaft 22), and the second pulley is connected with the power output shaft (wheel output shaft 27).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Li’s robot with Wang 2 transmission. Doing so would reduce the motor speed more efficiently.
	Regarding claim 5, the combination of Li in view of Liu and further in view of Wang and further in view of Wang 2 teaches that the travel wheel is provided with a coupler, and the power output shaft is connected to the travel wheel through the coupler (wheel output shaft 27 through bearings supported in the wheel support housing 29. See Wang 2, Figure 4).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105235467 A) hereinafter, Li in view of Liu (CN 103661652 A) and further in view of Wang et al. (CN 110126562 A) hereinafter, Wang and further in view of Zheng (CN 107340777 A).
	Regarding claim 8, the combination of Li in view of Liu and further in view of Wang teaches that the body comprises: a housing (vehicle cabin) defining a receiving cavity (see number 6 of the Beneficial effects of Li’s invention and Figures 1-2).
	However, the combination of Li in view of Liu and further in view of Wang does not teach that a main controller module arranged in the receiving cavity; an image collector and an image processing module, wherein the image collector is connected to the image processing module, and the image processing module is connected to the main controller module; the image collector collects environmental information and transmits the environmental information to the image processing module for analysis and processing to convert 25the environmental information into corresponding instructions; and the image processing module sends the instructions to the main controller module; a wireless communication module, wherein the main controller module receives the instructions by the wireless communication module; a waterproof sonar module, wherein the main controller module collects a distance between 30the housing and obstacles around the housing by the waterproof sonar module; a gesture sensor, wherein the main controller module collects gesture information by the 13PIDM3194957USgesture sensor, and analyzes and judges the gesture information to cross the obstacles actively; and a motor driving module and an execution motor module. wherein the main controller module calculates the received instructions and sends a driving instruction to the motor driving module to drive the execution motor module to take a corresponding action.
	Zheng teaches that a main controller module (controller 1) arranged in the receiving cavity; an image collector (image acquisition module 6) and an image processing module (the controller 1 controls the driving module 2 to finish, the process of fishing, and also through the image acquiring module 6 acquired image information for observing the environment of the underwater fish or underwater. Note: the image processing module is integrated in the controller), wherein the image collector is connected to the image processing module, and the image processing module is connected to the main controller module (see paragraph 6 of page 4); the image collector collects environmental information and transmits the environmental information to the image processing module for analysis and processing to convert 25the environmental information into corresponding instructions; and the image processing module sends the instructions to the main controller module (see last paragraph of page 4 to first paragraph of page 5); a wireless communication module (communication module 3), wherein the main controller module receives the instructions by the wireless communication module; a waterproof sonar module (sonar module 5), wherein the main controller module collects a distance between 30the housing and obstacles around the housing by the waterproof sonar module (last paragraph of page 5 to first paragraph of page 6; a gesture sensor (attitude acquisition module 4), wherein the main controller module collects gesture information by the 13PIDM3194957USgesture sensor, and analyzes and judges the gesture information to cross the obstacles actively (The communication module 3 receives navigation commands and/or attitude acquisition module 4 obtains the attitude data, the navigation attitude adjusting unmanned ship by driving module 2); and a motor driving module (driving module 2) and an execution motor module (motor driven by the driving module 2), wherein the main controller module calculates the received instructions and sends a driving instruction to the motor driving module to drive the execution motor module to take a corresponding action (see last line of page 8 to line 5 of page 9 of machine translation).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Li’s with Zheng ‘s control unit. Doing so would improve the robot maneuverability.
	Regarding claim 10, the combination of Li in view of Liu and further in view of Wang and further in view of Zheng teaches that baffles extending obliquely are provided at a front side and a rear side of the housing (see Li Figure 2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105235467 A) hereinafter, Li in view of Liu (CN 103661652 A) and further in view of Wang et al. (CN 110126562 A) hereinafter, Wang and further in view of Zheng (CN 107340777 A) and further in view of Zhu (CN 101927497 B).
	The combination of Li in view of Liu and further in view of Wang and further in view of Zheng teaches the robot of claim 8. However, the combination of Li in view of Liu and further in view of Wang and further in view of Zheng does not explicitly teach that the housing is provided with a plurality of through-holes to mount the waterproof sonar module.
	Zhu teaches that the housing is provided with a plurality of through-holes (two small hole) to mount the waterproof sonar module (see Figures 1-3, paragraph [0019]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Li’s robot, in view of Zhu, with a plurality of through-holes to mount the waterproof sonar module. Doing so would enable securing the module to the robot body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach bionic robots for all terrains of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611